Citation Nr: 0532707	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right leg scar.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected residuals of a 
prostatectomy.  

3.  Entitlement to an initial evaluation in excess of 70 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

4.  Entitlement to service connection for kidney stones both 
on a direct basis and as secondary to service-connected 
residuals of a prostatectomy.  

5.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected degenerative joint disease 
of the right knee status post meniscal tear.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected right peroneal nerve 
injury, hallucis longus.  

7.  Entitlement to service connection for elevated 
triglyceride levels.  

8.  Entitlement to an effective date earlier than February 
10, 1997 for the grant of a total disability rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from December 1957 to 
March 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from August 1997, August 1999, March 2000 
and June 2001 rating decisions of the RO.  

The RO assigned increased disability ratings, as the veteran 
requested, for the service-connected right leg scar and 
residuals of a prostatectomy.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters 
continue before the Board.  

The Board notes that the RO also assigned an increased rating 
to the service-connected right knee degenerative joint 
disease following its receipt of the veteran's Notice of 
Disagreement.  This matter, as will become apparent 
hereinbelow, is not yet ready for Board review.  

It appears that the veteran is seeking service connection for 
hypertension claimed as secondary to service-connected PTSD.  
He also seems to be seeking an effective date earlier than 
March 18, 1998 for the grant of service connection for right 
knee degenerative joint disease.  

As these issues have not been adjudicated specifically, the 
Board refers them to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995)  

By August 1997 rating decision, the RO denied service 
connection for elevated triglycerides.  The veteran filed a 
timely Notice of Disagreement in September 1997.  

By March 2000 rating decision, the RO granted service 
connection for a right peroneal nerve injury, hallucis longus 
to which it assigned a 10 percent evaluation and for right 
knee degenerative joint disease to which it assigned a 10 
percent evaluation.  

By that rating decision, the RO also granted TDIU benefits.  
The veteran expressed disagreement with the initial 
evaluations assigned to the nerve and right knee disabilities 
and contested the effective date assigned to the grant of 
TDIU benefits by Notice of Disagreement received that month.  

The Board notes that subsequent to the March 2000 Notice of 
Disagreement, an increased rating was granted for the 
service-connected right knee disability and an earlier 
effective date was assigned to the grant of TDIU benefits.  

Nonetheless, as a Statement of the Case has not yet been 
issued on the foregoing matters, additional action by the RO 
is required as set forth below in the Remand portion of this 
decision.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

These matters as well as other discussed hereinbelow are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



FINDING OF FACT

The service-connected PTSD is not shown to have been 
manifested by symptoms consistent with total social and 
industrial inadaptability during the appeal; current 
assertions of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
inappropriate behavior, intermittent inability to perform 
daily activities of living, disorientation to time or place 
or serious memory loss have not been advanced.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for the service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duties to notify and assist the 
veteran have been met.  Furthermore, given the contentions 
advanced in connection with the claim for an increased rating 
for the service-connected PTSD, the Board finds that any 
defect regarding these duties would not constitute more than 
harmless error.  

In the recent rating decision of August 2002, the RO assigned 
an increased rating of 70 percent for the service-connected 
PTSD.  This was made effective on February 10, 1997.  
Significantly, the veteran also has been assigned a TDIU 
rating, effective of the same date.  

The VA examination in June 1999 showed that the veteran 
suffered from PTSD and major depression, single episode, 
moderate.  A GAF score of 48 also was assigned at that time.  

The medical record in this case when viewed in its entirety 
does not serve to establish that the veteran has experienced 
manifestations reflective of total social and industrial 
inadaptability due to the service-connected PTSD under the 
newer version of the rating criteria.  

Hence, absent current assertions of the veteran experience 
gross impairment of thought processes or communication, 
persistent delusions or hallucinations, inappropriate 
behavior, intermittent inability to perform daily activities 
of living, disorientation to time or place or serious memory 
loss, a 100 percent schedular rating is not for consideration 
in accordance with the applicable criteria in this case.  



ORDER

An increased rating in excess of 70 percent for the service-
connected PTSD is denied.  



REMAND

As indicated hereinabove, the RO denied entitlement to the 
following: service connection for elevated triglyceride 
levels, an increased rating for a service-connected right 
peroneal nerve disability, an increased rating for right knee 
degenerative joint disease, and an effective date earlier 
than February 10, 1997 for the grant of TDIU benefits.

Timely notices of disagreement were filed, but the RO failed 
to issue statements of the case regarding these matters.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and RO failure to issue 
same is a procedural defect.  Manlincon, 12 Vet. App. at 240-
41.  

Pursuant to 38 C.F.R. § 19.9(a) (amended effective Oct. 8, 
1997), if further evidence or clarification of the evidence 
or correction of a procedural defect is essential for a 
proper appellate decision, the Board is required to remand 
the case to the RO for necessary action.  

Therefore, the Board must remand this aspect of the veteran's 
claim for preparation of a Statement of the Case as to 
entitlement to the benefits enumerated above.  See VAOPGCPREC 
16-92 (July 24, 1992).  

The RO also should schedule VA medical examinations to 
evaluate the severity of his service-connected residuals of a 
prostatectomy and right knee scar and for an opinion 
regarding the etiology and approximately date of onset of 
kidney stones as directed hereinbelow.  

Thus, these matters are remanded to the RO for the following 
action:

1.  The RO must issue a Statement of the 
Case concerning the issues of service 
connection for elevated triglyceride 
levels, an increased rating for a 
service-connected right peroneal nerve 
disability, an increased rating for right 
knee degenerative joint disease, and an 
effective date earlier than February 10, 
1997 for the grant of TDIU benefits.  The 
veteran should, of course, be advised of 
the time period within which to perfect 
his appeal as to these matters.  
38 C.F.R. § 20.302(b) (2004).  The 
Statement of the Case must contain the 
current version of 38 C.F.R. § 3.159.  

2.  The RO must schedule a VA 
genitourinary examination to determine 
the nature and likely etiology of the 
claimed kidney stones.  The examiner 
should elicit from the veteran and record 
a complete clinical history.  Based on 
his/her review of the case, the examiner 
should opine as to whether it is at least 
as likely as not that the veteran's 
kidney stones originated in service or 
within one year of separation.  The 
examiner should also comment on the 
relationship, if any, between the 
veteran's kidney stones and his service-
connected residuals of a prostatectomy.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

3.  The RO should schedule a VA 
genitourinary examination to determine 
the current nature and severity of the 
service-connected residuals of a 
prostatectomy.  All symptoms and 
manifestations must be reported in detail 
to include frequency of urination that is 
due to the service-connected residuals of 
a prostatectomy as opposed to urinary 
frequency resulting from kidney stones.  
The need to wear absorbent materials must 
be assessed.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO must schedule a VA examination 
to determine the current nature and 
severity of the service-connected right 
leg scar.  All symptoms and 
manifestations must be reported in 
detail.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

5.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims (that is, 
readjudicate all issues not remanded 
under Manlincon).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The supplemental statement of 
the case must obtain the current version 
of 38 C.F.R. § 3.159.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


